Citation Nr: 0515693	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial, compensable rating for 
hemorrhoids, to include the question of whether an appeal was 
timely perfected.

3.  Entitlement to service connection for skin growth/rash on 
the chest/torso, claimed as secondary to exposure to 
herbicides, to include the question of whether an appeal was 
timely perfected.

4.  Entitlement to service connection for gastroenteritis, 
claimed as secondary to exposure to herbicides, to include 
the question of whether an appeal was timely perfected.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective January 26, 2001; granted 
service connection assigned a zero percent (noncompensable) 
rating, effective January 16, 2001; and denied service 
connection for skin growth/rash on the chest/torso and for 
gastroenteritis, each claimed as secondary to in-service 
herbicide exposure.  The veteran's representative filed a 
notice of disagreement (NOD) in May 2002 and the RO issued a 
statement of the case (SOC) in January 2003.  The veteran 
filed a substantive appeal in April 2003 that only perfected 
his appeal of the initial rating assigned for PTSD.  The 
veteran also requested a hearing before a Decision Review 
Officer (DRO).

In June 2003, the veteran testified during a hearing before a 
DRO; a transcript of that hearing is of record.

In October 2003, the RO awarded an initial 50 percent rating 
for PTSD, also from the January 2, 2001 effective date of the 
grant of service connection.

The Board has characterized the claims for higher ratings in 
light of the decision in Fenderson v. West, 12 Vet. App. 119 
(1999) (distinguishing original claims from claims for 
increase for already service-connected disability).  Further, 
although the RO granted a higher initial rating for PTSD, 
inasmuch as a higher evaluation for that disability is 
assignable, and the veteran is presumed to seek the maximum 
available benefit, the claim for a higher rating remains 
viable on appeal.  Inasmuch as a higher evaluation is 
available this condition, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

For the reasons expressed below, the Board has 
recharacterized the claims for service connection for 
hemorrhoids, for skin growths/rash, and for gastroenteritis.  
Also for reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that in 
October 2004, the issue of the veteran's entitlement to a 
temporary total rating for hospitalization related to PTSD 
was raised.  In April 2005, the veteran filed a claim for a 
total disability based on individual unemployability (TDIU) 
due to service-connected disabilities.  As the RO has not 
adjudicated either issue, neither issue is before the Board, 
and the matters are referred to the RO for appropriate 
action. 




REMAND

The Board notes that the RO's most recent supplemental SOC 
(SSOC) was issued in July 2004.  Shortly thereafter, the RO 
certified the veteran's appeal to the Board for appellate 
consideration.  Since that time, a significant amount of 
evidence has been associated, some of which pertains to the 
veteran's PTSD claim.  Notably, the veteran has not waived 
initial RO consideration of any of this evidence.  

The provisions of 38 C.F.R. § 20.1304 pertain to evidence 
submitted to the Board after the certification of the appeal.  
Effective October 4, 2004, that regulation was revised to 
require a claimant to waive his procedural right of initial 
consideration by the agency of original jurisdiction of any 
pertinent evidence submitted to the Board.  See 69 Fed. Reg. 
53807 (September 3, 2004) (to be codified as amended at 38 
C.F.R. § 20.1304(c)).  Under these circumstances, and in 
light of the need to remand the other issues on appeal, as 
explained below, the Board will remand this matter to the RO, 
as well, for consideration of the claim for an initial rating 
greater than 50 percent for PTSD, in light of the additional 
evidence received, in the first instance, and for issuance of 
an SSOC reflecting such consideration.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for a 
higher initial rating for PTSD.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002);  but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also request that the veteran furnish all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The SSOC that explains the 
RO's actions should include citation to and discussion of 
pertinent legal authority implementing the VCAA.

Additionally, the Board's review of the claims file reveals 
that the remaining three issues on appeal-the claim for an 
initial, noncompensable rating for hemorrhoids, and the 
claims for service connection for skin growth/rash on the 
chest/torso and for gastroenteritis, each claimed as 
secondary to exposure to herbicides-must also be remanded to 
the RO.    As noted in the introduction, above, the RO 
rendered a decision on the aforementioned issues, and 
notified the veteran of its determinations in May 2002.  An 
NOD with the May 2002 rating decision was filed that same 
month.  The RO issued an SOC in February 2003.  The April 
2003 substantive appeal was specifically limited to the 
initial rating for PTSD.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004).

A claimant's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  See also 38 C.F.R. § 
20.202 (2004).  A substantive appeal consists of a properly 
completed VA Form 9 (Appeal to Board of Veterans' Appeals) or 
another correspondence containing the necessary information.  
If the SOC addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  Proper completion and filing of a substantive 
appeal are the last actions a veteran needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later, or, 
where applicable, within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(b), 20.303 (2004).  
Where a veteran files a timely NOD but fails to timely file a 
substantive appeal, the appeal is untimely.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

For the three issues identified above, a timely substantive 
appeal would have to have been filed no later than one year 
following the RO's notification of the May 2002 rating 
decision, as this would have been later than the 60-day time 
period following the SOC.  It does not appear that there is 
any correspondence from either the veteran or his 
representative that may be construed as a timely Substantive 
Appeal, or a timely request for an extension of time to file 
a Substantive Appeal, as to any of these issues.  While the 
three issues identified above were addressed, on the merits, 
during the veteran's RO hearing, and the transcript of that 
hearing could, potentially, be accepted as a substantive 
appeal for these issues, the hearing was not held until June 
2003-well beyond the expiration date for perfecting an 
appeal as to these issues.

Absent the timely filing of a perfected appeal, the Board has 
no jurisdiction to review the May 2002 RO decision, which 
granted service connection for hemorrhoids and assigned a 
noncompensable rating, and denied service connection for skin 
growth/rash on the chest/torso and gastroenteritis.  See 38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002).  The Board has the 
ultimate authority and obligation to determine its own 
jurisdiction, including whether an appeal is timely, but due 
process requires that the veteran first be given an 
opportunity to submit any evidence and argument on the 
timeliness question.  Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that because the RO has not considered the 
question of whether a timely substantive appeal was filed as 
regards the claim for an initial compensable rating for 
hemorrhoids, and the claim for service connection for skin 
growth/rash on the chest/torso and gastroenteritis on appeal, 
the appellant and his representative have not been furnished 
the pertinent legal authority governing the question of 
timeliness of the substantive appeal, and afforded the 
opportunity to provide written or other response.  
Accordingly, for each issue, the RO should adjudicate the 
question of whether a timely substantive appeal was filed, in 
the first, instance, to avoid any prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for an initial rating greater than 
50 percent for PTSD that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher initial rating for PTSD in light 
of all pertinent evidence (to include 
that submitted to the Board since July 
2004) and legal authority. 

4.  The RO should give the veteran and 
his representative an opportunity to 
submit evidence and argument on the 
question of whether a timely appeal has 
been perfected by the filing of a timely 
substantive appeal on the claims of 
entitlement to an initial, compensable 
rating for hemorrhoids and the claims for 
service connection for skin growth/rash 
on the chest/torso and for 
gastroenteritis, each claimed as due to 
exposure to herbicides.  Thereafter, the 
RO should provide the veteran and his 
representative with a decision on the 
issue of timeliness of the appeal 
concerning each of these claims, and 
afford them the opportunity to respond.   

5.  If any of the RO's determinations are 
adverse to the veteran, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans  ' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


